
	

113 S513 IS: To clarify the role of the Cherokee Nation of Oklahoma regarding the maintenance of the W.D. Mayo Lock and Dam in the State of Oklahoma.
U.S. Senate
2013-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 513
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2013
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To clarify the role of the Cherokee Nation of Oklahoma
		  regarding the maintenance of the W.D. Mayo Lock and Dam in the State of
		  Oklahoma.
	
	
		1.Rights and responsibilities
			 of Cherokee Nation of Oklahoma regarding W.D. Mayo Lock and Dam,
			 OklahomaSection 1117 of the
			 Water Resources Development Act of 1986 (Public Law 99–662; 100 Stat. 4236) is
			 amended to read as follows:
			
				1117.W.D. Mayo Lock
				and Dam, Oklahoma
					(a)In
				generalNotwithstanding any
				other provision of law, the Cherokee Nation of Oklahoma may—
						(1)design and
				construct 1 or more hydroelectric generating facilities at the W.D. Mayo Lock
				and Dam on the Arkansas River in the State of Oklahoma, subject to the
				requirements of subsection (b) and in accordance with the conditions specified
				in this section; and
						(2)market the
				electricity generated from any such hydroelectric generating facility.
						(b)Preconstruction
				requirements
						(1)In
				generalThe Cherokee Nation
				shall obtain any permit required by Federal or State law before the date on
				which construction begins on any hydroelectric generating facility under
				subsection (a), except that the Cherokee Nation shall be exempt from any
				licensing requirements under the Federal Power Act (16 U.S.C. 791a et seq.)
				that may otherwise be required for the construction, operation, or maintenance
				of a hydroelectric generating facility.
						(2)Review by
				SecretaryThe Cherokee Nation
				may initiate the design or construction of a hydroelectric generating facility
				under subsection (a) only after the Secretary reviews and approves the plans
				and specifications for the design and construction.
						(c)Payment of
				design and construction costs
						(1)In
				generalThe Cherokee Nation
				shall—
							(A)bear all costs
				associated with the design and construction of any hydroelectric generating
				facility under subsection (a); and
							(B)provide any funds
				necessary for the design and construction to the Secretary prior to the
				Secretary initiating any activities relating to the design and construction of
				the hydroelectric generating facility.
							(2)Use by
				SecretaryThe Secretary
				may—
							(A)accept funds offered by the Cherokee Nation
				under paragraph (1); and
							(B)use the funds to carry out the design and
				construction of any hydroelectric generating facility under subsection
				(a).
							(d)Assumption of
				liabilityThe Cherokee
				Nation—
						(1)shall hold all title to any hydroelectric
				generating facility constructed under this section;
						(2)may, subject to the approval of the
				Secretary, assign that title to a third party;
						(3)shall be solely
				responsible for—
							(A)the operation,
				maintenance, repair, replacement, and rehabilitation of any such facility;
				and
							(B)the marketing of
				the electricity generated by any such facility; and
							(4)shall release and
				indemnify the United States from any claims, causes of action, or liabilities
				that may arise out of any activity undertaken to carry out this section.
						(e)Assistance
				availableNotwithstanding any
				other provision of law, the Secretary may provide any technical and
				construction management assistance requested by the Cherokee Nation relating to
				the design and construction of any hydroelectric generating facility under
				subsection (a).
					(f)Third-Party
				agreementsThe Cherokee
				Nation may enter into agreements with the Secretary or a third party that the
				Cherokee Nation or the Secretary determines to be necessary to carry out this
				section.
					.
		
